Citation Nr: 1614811	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for entrapment of the lumbar nerve root of the left lower extremity.
 
2. Entitlement to an initial compensable rating for radiculopathy of the right lower extremity for the period from May 20, 2008 to July 28, 2010, and in excess of 10 percent thereafter.
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of these matters is with the Waco RO.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In February 2014, the Board remanded the issues on appeal for further evidentiary development.  As will be explained below, based on the findings and opinions obtained, the Board concludes that further development remains necessary.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In addition to the paper claims file, records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders have been reviewed and considered.  

REMAND

In the February 2014 remand, the Board asked that the Veteran be afforded a VA neurological examination to determine the current severity of the service-connected entrapment of the lumbar nerve root of his left lower extremity and radiculopathy of his right lower extremity.  Subsequently, the Veteran was afforded a VA spine examination in April 2015, which included a neurological evaluation that was considered by the VA examiner to be sufficient to address nerve root entrapment of the left lower extremity and radiculopathy of the right lower extremity.  The VA examiner did not review the claims folder, but did review the service treatment records and VA records.  Upon examination, the Veteran complained of numbness in the lateral aspects of his thighs.  The examiner found that there was no muscle atrophy, nerve root entrapment, radiculopathy, or paralysis.  The examiner opined that the absence of ankle jerks in both extremities may be due to age.  However, further development remains necessary for the reasons addressed below.

First, in June 2015, an addendum opinion was rendered by a different VA examiner who reviewed the claims folder and who opined that the bilateral lateral thigh numbness that the Veteran complained about is due to meralgia paresthetica, which is not considered to be a true lumbar radiculopathy.  The June 2015 VA examiner explained that meralgia paresthetica is caused by nerve entrapment, which happens when one of the large sensory nerves, the lateral femoral cutaneous nerve, is compressed resulting in a burning sensation of the outer thigh.  Thus, the April 2015 VA examiner's opinion that the Veteran did not have nerve entrapment is inconsistent with the June 2015 VA examiner's opposite conclusion.  

Second, based on the April 2015 VA opinion and June 2015 opinion, it is unclear which nerves are currently affected by the service-connected entrapment of the lumbar nerve root of the left lower extremity and radiculopathy of the right lower extremity.  It is also noteworthy that the April 2015 VA examiner did not review the claims folder in conjunction with examining the Veteran and that the June 2015 VA examiner did not examine the Veteran.  

Third, the April 2015 VA examiner's opinion that the absence of ankle jerks may be due to age is speculative in nature.  Therefore, it is not specific enough to be of significant probative value as to whether the absence of ankle jerks is due to age.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim).  

Accordingly, under the duty to assist, the Board concludes that the Veteran should be afforded a VA neurological examination that complies with all protocols for rating the service-connected entrapment of the lumbar nerve root of the left lower extremity and radiculopathy of the right lower extremity.  The examiner should be asked to identify and evaluate the nerves affected by these conditions.  

Lastly, the Veteran's TDIU claim is inextricably intertwined with his pending claims for higher ratings for entrapment of the lumbar nerve root of his left lower extremity and radiculopathy of his right lower extremity.  Thus, consideration of the Veteran's TDIU claim must be deferred again pending the resolution of those pending increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Also with his assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA neurological examination by an appropriate medical professional to determine the current extent and severity of the service-connected entrapment of the lumbar nerve root of his left lower extremity and radiculopathy of his right lower extremity.  The claims file must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  The examination report must comply with all protocols for rating these conditions.  All necessary tests and studies, to include EMG and NCS testing, should be accomplished and all clinical findings reported in detail.  The examiner must do the following:

a.) Clearly identify all neurologic abnormalities of the Veteran's lower extremities, to include motor and sensory, associated with the service-connected entrapment of the lumbar nerve root of the left lower extremity and the service-connected radiculopathy of the right lower extremity.  The examiner must describe whether such abnormalities cause complete paralysis or incomplete paralysis (mild, moderate, moderately severe, or severe), neuritis, or neuralgia of the sciatic nerve, femoral nerve, external cutaneous nerve, and any other nerve.  If there is overlapping symptoms among multiple nerves, the examiner should identify to the extent possible the impaired nerve that is most analogous to the Veteran's symptoms.  

b.) Specifically address the cause of the absence of ankle jerks in both extremities noted on the April 2015 VA examination.  

c.) Provide an opinion regarding the degree, if any, of impact of the service-connected entrapment of the lumbar nerve root of the Veteran's left lower extremity and the service-connected radiculopathy of his right lower extremity on his ability to follow substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he or she should state the reasons therefor.

3. Then, readjudicate the issues remaining on appeal-as are listed on the title page of this Remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

